Citation Nr: 0423071	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  01-04 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether a December 8, 1998, rating decision assigning a 50 
percent disability evaluation for post-traumatic stress 
disorder (PTSD) was timely appealed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active service from September 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that found that a timely appeal had not 
been filed with a December 1998 rating decision.  The veteran 
requested and was scheduled for a travel Board hearing in 
March 2004.  He failed to report for that hearing, despite 
being given notice of the date and time of the hearing sent 
to his most recent address.  The request is considered 
withdrawn.  38 C.F.R. § 20.702(d) (2003).


FINDINGS OF FACT

1.  Pursuant to a December 8, 1998, rating decision, on 
December 29, 1998, the veteran was informed that his claim of 
entitlement to service connection for PTSD was granted and a 
50 percent disability rating was assigned.  He was advised of 
his appellate rights.

2.  After the veteran submitted a timely notice of 
disagreement on January 19, 1999, the RO issued a statement 
of the case on October 6, 1999.

3.  A VA Form 9, substantive appeal, addressing the veteran's 
PTSD claim and seeking a higher initial evaluation was 
received on July 28, 2000, over one year following the 
issuance of the December 1998 rating decision and over 60 
days following the issuance of the statement of the case.


CONCLUSION OF LAW

A timely substantive appeal was not filed with the December 
8, 1998, rating decision that granted service connection and 
assigned a 50 percent disability evaluation for PTSD.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.300, and 20.302(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No.106-475, 114 Stat. 2096 (2000), was 
signed into law.  This act and implementing regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  In addition, they define VA's obligation with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-04.  As explained, there is no legal basis to 
grant the present claim.  Accordingly, VA's duty to notify 
and assist does not extend to this claim.

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2003); see also 38 C.F.R. § 20.201 (2003) 
(requirements for notices of disagreement).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202 (2003).  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.300 
(2003). 

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 2002).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (2003).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. § 20.302(b) (2003).  A substantive 
appeal consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2003).  Where the time limit would expire 
on a Sunday, the next succeeding workday will be included in 
the computation.  38 C.F.R. § 20.305(b) (2003).

If a claimant submits additional evidence within 1 year of 
the date of mailing of the notification of the determination 
being appealed, and that evidence requires, in accordance 
with § 19.31, that the claimant be furnished a Supplemental 
Statement of the Case, then the time to submit a Substantive 
Appeal shall end not sooner than 60 days after such 
Supplemental Statement of the Case is mailed to the 
appellant, even if the 60-day period extends beyond the 
expiration of the 1-year appeal period.  38 C.F.R. 
§ 20.302(b)(2) (2003). 

In the present case, the veteran contends that he submitted a 
timely substantive appeal to the December 1998 rating 
decision granting service connection for PTSD and evaluating 
his PTSD as 50 percent disabling.  He therefore claims that 
the issue of entitlement to an initial increased rating 
evaluation for PTSD is currently on appeal before the Board 
at this time.  It is noted that in August 2002 the disability 
evaluation for PTSD was increased to 70 percent, effective 
from July 2000, and a total rating due to individual 
unemployability based on service-connected disability was 
granted, effective from August 2001.  

The veteran filed a petition to reopen a claim of entitlement 
to service connection for PTSD in April 1998.  Pursuant to a 
December 8, 1998, rating decision, on December 29, 1998, he 
was advised by the RO that his claim of entitlement to 
service connection for PTSD had been granted and a 50 percent 
disability rating was assigned.  The notification letter 
indicated that he was provided a VA Form 4107, which 
contained his appellate rights.  This form advised the 
veteran of the time limit to perfect an appeal.

On January 20, 1999, the RO received the veteran's notice of 
disagreement with the December 1998 rating decision.  On 
October 6, 1999, the RO provided a statement of the case to 
the veteran on the issue of entitlement to an initial 
increased rating for PTSD.  

Following the issuance of the statement of the case, on July 
28, 2000, the veteran submitted a VA Form 9, substantive 
appeal, signed and dated July 18, 2000.  

On September 7, 2000, the RO informed the veteran that the 
July 28, 2000, VA form 9 was received over one year after the 
December 1998 rating decision had been issued and following 
the 60-day period following the issuance of the October 1999 
SOC, and therefore could not be accepted as a timely 
substantive appeal.  Thus, the RO determined that the veteran 
did not submit a timely substantive appeal and the December 
1998 rating decision became final.  The veteran appealed.  He 
argued that an exception should be made because, although VA 
had his correct address and mail was going to his home, he 
had been in prison during the time the SOC was issued and he 
was not able to get his mail in a timely fashion.  See VA 
Form 9, dated May 8, 2001.  

Following a review of the pertinent evidence, the Board finds 
that the veteran has not submitted a timely substantive 
appeal.  The VA Form 9 received on July 28, 2000, was 
received over a year following the December 1998 decision and 
over 60 days following the issuance of the October 1999 SOC.  
As stated previously, an appeal consists of "a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal."  38 C.F.R. § 20.200 (2003).  The veteran submitted a 
timely notice of disagreement; however, he did not submit a 
timely filed substantive appeal after the statement of the 
case was issued.  Nor was any additional evidence received 
within 1 year of the date of mailing of the notification of 
the December 1998 rating decision that warranted the issuance 
of a Supplemental Statement of the Case.  As such, the July 
28, 2000, VA Form 9 was not a timely substantive appeal.  

The veteran's argument that he was incarcerated does not 
negate the requirement in the controlling regulations.  38 
C.F.R. § 20.200, 20.302 (2003).  Moreover, the veteran failed 
to file a request for an extension of time to file a 
substantive appeal, an option available to him under 
38 C.F.R. § 20.303 (2003).  Furthermore, records from the 
institution where the veteran was incarcerated show that he 
was jailed sporadically on five occasions from September 1999 
to January 2001, yet had been released from a 10 day 
incarceration on October 4, 1999, and he was not in jail when 
the SOC was issued on October 6, 1999.  Records show he was 
out of jail from October 4, 1999, through December 16, 1999.  
Additionally, it is the veteran's responsibility to keep VA 
advised of his whereabouts.  If he does not do so, "there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  

There was no substantive appeal filed within 60 days from the 
date that the agency of original jurisdiction mailed the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed.  38 
C.F.R. § 20.302(b) (2003).  The cover letter and VA Forms 
4107 clearly informed the veteran of his need to file a 
substantive appeal and the deadline for doing so.  The Board 
thus finds that the veteran was properly provided notice of 
his appellate rights and did not file a timely appeal.  
Absent a timely substantive appeal, an appeal was not 
perfected and the veteran's claim must be dismissed.




ORDER

The December 8, 1998, rating decision that granted service 
connection and assigned a 50 percent initial disability 
evaluation for PTSD was not timely appealed, and the appeal 
is dismissed.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



